PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/804,430
Filing Date: 6 Nov 2017
Appellant(s): Wusatowska-Sarnek, Agnieszka, M.



__________________
David E. Rodrigues
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/11/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/09/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
It is noted that every ground of rejection is identical to those set forth in the Office action dated 09/09/20 with the exception of claim 7. Claim 7 is currently cancelled and therefore has been removed from the following ground(s) of rejection.
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schell et al. (US 5,952,110) in view of Guo et al. (US 2016/0169013).
Regarding claim 1, Schell et al. teaches an article (See Abstract) comprising: a substrate (turbine blade, col. 3, lines 57-58); an abrasive coating disposed on the substrate (abrasive coating 20, col. 4, line 7); where the abrasive coating comprises a matrix having abrasive grit particles dispersed therein (alloy and abrasive particles 16, col. 4, lines).
Schell et al. fails to teach a layer of material as claimed.
However, Guo et al. teaches an article comprising a substrate (gas engine turbine component 50/airfoil 72, paragraphs [0041] and [0044]), an abrasive coating (abrasive surface 54, paragraph [0041], Fig. 5), and a layer of material (hard coating 78, paragraph [0046]), where the layer of material covers an entire surface of the abrasive coating (Fig. 6), and where the layer of material is titanium nitride (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a layer of material to cover the entire surface of the 
Regarding claim 2, Schell et al. teaches where the substrate comprises a tip of an airfoil (col. 2, lines 54-56).  
Regarding claim 3, Schell et al. teaches where the abrasive is alumina (col. 5, lines 26-32).  
Regarding claim 4, Schell et al. teaches where the matrix is MCrAlY, where M represents nickel (col. 4, lines 27-54).  
Regarding claim 5, Schell et al. fails to explicitly disclose an amount of the abrasive.
However, Schell et al. teaches the use of the abrasive grit particles is to provide abrasion resistance and protect the underlying layers (col. 3, lines 22-39). Since the instant specification is silent to unexpected results, the specific amount of abrasive is not considered to confer patentability to the claims. As the degree of abrasion resistance and protection are variables that can be modified, among others, by adjusting the amount of abrasive, the precise amount would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of abrasive in Schell et al. to obtain the desired abrasion resistance and protection (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 6, Schell et al. in view of Guo et al. teaches where the layer of material has a thickness of approximately 2 to 50 micrometers (about 0.002 millimeters to about 0.05 millimeters, Guo et al., col. 6, lines 11-14) which falls within the claimed range of 0.1 to 50 micrometers measured from an interface between abrasive coating and the layer of material.  
Regarding claim 9, Schell et al. teaches where the grit particle have an average particle size of about 124 to about 420 micrometers (col. 4, lines 17-21) which falls within the claimed range of 30 to 1000 micrometers.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uihlein et al. (US 10,415,400) in view of Guo et al. (US 2016/0169013).
Regarding claim 1, Uihlein et al. teaches an article (See Abstract) comprising: a substrate (blade, col. 4, line 44); an abrasive coating disposed on the substrate (blade tip hardfacing 5, col. 5, line 9); where the abrasive coating comprises a matrix having abrasive grit particles dispersed therein (nickel matrix 6 and cubic boron nitride particles 7, col. 4, lines 20-22); and a layer of material disposed on the abrasive coating (erosion-protecting coating 13, 14, col. 5, line 10).
Uihlein et al. fails to teach the layer of material as claimed.
However, Guo et al. teaches an article comprising a substrate (gas engine turbine component 50/airfoil 72, paragraphs [0041] and [0044]), an abrasive coating (abrasive surface 54, paragraph [0041], Fig. 5), and a layer of material (hard coating 78, paragraph [0046]), where the layer of material covers an entire surface of the abrasive coating (Fig. 6), and where the layer of material is titanium nitride or aluminum oxide (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the layer of material including titanium nitride or aluminum oxide and covering the entire surface of the abrasive coating Uihlein et al. in order to improve the hardness and wear resistance the tip (Guo et al., paragraph [0046]).
Regarding claim 2, Uihlein et al. teaches where the substrate comprises a tip of an airfoil (col. 4, line 44).  
Regarding claim 3, Uihlein et al. teaches where the abrasive is cubic boron nitride particles 7, col. 4, lines 20-22).
Regarding claim 4, Uihlein et al. teaches where the matrix is nickel (col. 5, lines 21-22).  
Regarding claim 5, Uihlein et al. fails to explicitly disclose an amount of the abrasive.
However, Uihlein et al. teaches the use of the abrasive coating is to impart a cutting function (col. 4, lines 37-39). Since the instant specification is silent to unexpected results, the specific amount of abrasive is not considered to confer patentability to the claims. As the degree of abrasion resistance and protection are variables that can be modified, among others, by adjusting the amount of abrasive, the precise amount would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of abrasive in Schell et al. to obtain the desired cutting function (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore it would have been obvious to one of ordinary skill in the art 
Regarding claim 6, Uihlein et al. fails to teach layer of material having a thickness as claimed.
However, Guo et al. teaches where the layer of material has a thickness of approximately 2 to 50 micrometers (about 0.002 millimeters to about 0.05 millimeters, Guo et al., col. 6, lines 11-14) which falls within the claimed range of 0.1 to 50 micrometers measured from an interface between abrasive coating and the layer of material.  
It would have been obvious to one of ordinary skill in the art to choose a thickness for the layer of material of Uihlein et al. in order to provide preserve the roughness character of the abrasive surface (Guo et al., paragraph [0046]).
Regarding claim 9, Uihlein et al. teaches where the grit particle have an average particle size of about 124 to about 420 micrometers (col. 4, lines 17-21) which falls within the claimed range of 30 to 1000 micrometers.

(2) Response to Argument
On pages 5-6 of the Brief, Appellant argues that Schell specifically requires that the at least some of the abrasive particles project above the outer surface of the abrasive coating formed by the ceramic layer. Schell thus requires the particles to be exposed, while the claimed invention requires that the layer of material covers an entire surface of the abrasive coating. Schell thus teaches away from the claimed invention.
However, while Schell discloses that the particles be exposed, there is no disclosure in Schell that teaches away from having the exposed particles being coated. Given that Schell 
Further, attention is drawn to Fig. 1 of Schell which discloses abrasive coating comprising particles protruding above the surface of ceramic layer 14. Fig. 5 (shown below as Fig. 5) of Guo is in essence a silhouette of Fig. 1 of Schell, i.e. abrasive particles protruding above a surface. Fig. 6 would be analogous to the end result of combining Schell with Guo, i.e. a layer of material covering an entire surface of the abrasive coating.

    PNG
    media_image2.png
    560
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    257
    429
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    297
    533
    media_image4.png
    Greyscale

While Schell does disclose the particles are exposed for cutting action, given that the hard coating of Guo is thin enough to conform to the abrasive coating of Schell (See Guo, paragraph [0046] and Fig. 6), the combination of Schell and Guo would still include particles being exposed above the surface of the ceramic layer 14 as desired by Schell and additionally the combination would result in a hard coating as taught by Guo that covers the exposed particles which would enhance the desired cutting action of Schell. Therefore, the combination of Schell in view of Guo still allows for “the remaining 5% to 40% of the particles 16 [be] exposed above the surface of the ceramic layer 14 to provide the desired cutting action against the shroud” as 
The resulting structure of Schell in view of Guo teaches an article comprising an abrasive coating comprising matrix and abrasive particles and a layer of material/hard coating that covers an entire surface of the abrasive coating. Specifically, the resulting structure of Schell in view of Guo teaches abrasive coating where the particles of Schell would remain exposed above the surface of 14 but also be coated. Therefore it is the Examiner’s position that Schell does not teach away from the claimed invention.
On bottom of page 6 of the Brief, Appellant argues that Guo suffers from the same problem as Schell in that it does not teach a layer of material that covers the entire surface of abrasive coating and points to paragraph [0046] which discloses that the hard coating 78 may have a thickness that is substantially less than the average roughness of the abrasive surface 54, such that the roughness character of the abrasive surface 54 is maintained at the surface of the tip 74.
However, given that the hard coating 78 of Guo shown in Fig. 6 does cover the entire surface of abrasive surface 54, it is clear that Guo does teach a layer of material that covers the entire surface of abrasive coating as claimed. Further, while Guo states that the hard coating is thin, there is no teaching that the hard coating does not cover the entire surface of the abrasive coating. Contrary to Appellant’s position that the thickness of the hard coating is less than the roughness of the abrasive surface such that the abrasive surface protrudes through the hard coating, it is noted that this cited portion of Guo is stating that hard coating 78 is thin enough to cover an entire surface of the abrasive surface but not impair the roughness (as shown in Figure 6 of Guo) and does not require the abrasive surface to protrude above the hard coating. Further 
On top of page 7 of the Brief, Appellant argues that Guo and Schell both require that the abrasive surface protrude above the coating layer. The claimed invention in contrast requires that the layer of material covers an entire surface of the abrasive coating. Schell when combined with Guo does not teach the claimed invention.
However, as set forth above, when combined with Guo, the abrasive particles of Schell would still protrude above the coating layer (abrasive particles 16 would still protrude above ceramic layer 14 in Schell). Specifically given that Guo teaches a thin layer of material (hard coating 78) that would conform to the protruding surfaces of Schell and cover the entire surface of the abrasive coating of Schell, the combination of Schell and Guo meets the presently claimed invention.
On top of page 7 of the Brief, Appellant also argues that if Guo did indeed teach a layer of material that covered the surface of the abrasive coating (which it does not) then it would teach away from Schell. The references could not then be combined because they would teach away from one another.
However, it is not clear how Guo would teach away from Schell given that the layer of material of Guo (hard coating 78) is abrasive and imparts improved hardness and wear resistance and upon coating the entire surface of the abrasive coating of Schell with the layer of material of Guo, the protruding particles of Schell would still protrude above the coating layer 14 of Schell. There is nothing in Schell that teaches away from including a layer of material that covers the surface of the abrasive coating. The particles of Schell can be exposed above the surface and also 
On bottom of page 7 of the Brief, Appellant argues that Schell inherently teaches away from having protruding particles being coated with a hard coating because Schell clearly states that "[t]he remaining 5% to 40% of the particles 16 is exposed above the surface of the ceramic layer 14 to provide the desired cutting action against the shroud." If Schell, as the Examiner assumes does not prevent the particles from being completely covered, then how would the desired cutting action against the shroud be obtained. The Appellants once again maintain that Schell teaches away from Guo since Schell clearly does not desire a fully covered surface. 
However, requiring the particles to be exposed above the surface does not necessarily mean that the particle must remain uncoated or uncovered. These are not mutually exclusive conditions. The particles of Schell can be exposed above the surface of ceramic layer 14 and also be coated. Given that Schell and Guo are both drawn to abrasive coatings on blades for gas turbine engines and given that the coating of Guo specifically maintains abrasive characteristics such as improved hardness and wear resistance, one of ordinary skill in the art would recognize that including such a coating on the abrasive coating of Schell is a desirable characteristic to impart and, therefore, the coating of Guo would not destroy Schell’s invention nor teach away from Schell. Further, given that hard coating 78 is thin enough to cover an entire surface of the abrasive surface but not impair the roughness (as shown in Figure 6 of Guo), the resulting combination of Schell and Guo maintains the requirement that "[t]he remaining 5% to 40% of the particles 16 is exposed above the surface of the ceramic layer 14 to provide the desired cutting action against the shroud."
On top of page 8 of the Brief, Appellant argues that the Federal Circuit made clear that less pronounced evidence of divergent technical teachings cannot be disregarded. The court held that even if a reference is not found to teach away, its statements regarding preferences are relevant to a finding regarding whether a skilled artisan would be motivated to combine that reference with another reference. In this specific instance Schell directs one to use abrasive particles that would protrude from the surface and this would specifically imply that covering the surface of the particles as proposed by Guo would not be desirable.
However, given that both Guo and Schell disclose abrasive coatings on blades for gas turbine engines and given that there is nothing in Schell that either explicitly or implicitly teaches away from having protruding particles being coated with a hard coating, it is the Examiner’s position that the combination is proper.	The preference of Schell of having the remaining 5% to 40% of the particles 16 be exposed above the surface does not preclude the particles from being covered by the coating of Guo especially given that the coating maintains abrasive characteristics such as improved hardness and wear resistance and does not change that 5% to 40% of the particles will still be exposed above the surface of ceramic layer 14 of Schell.
On bottom of page 8 of the Brief, Appellant argues that the combination of Schell and Guo would render the prior art invention unsatisfactory for its intended purpose.
However, given that both Guo and Schell are drawn to abrasive coatings on blades for gas turbine engines and given that the coating of Guo specifically maintains abrasive characteristics such as improved hardness and wear resistance, it is the Examiner’s position that the combination would not render Schell inoperable.
With respect to 35 U.S.C. 103 over Uihlein et al. in view of Guo et al., on page 9 of the Brief, Appellant’s arguments made previously against Guo are incorporated by reference. Examiner’s position is correspondingly maintained. 
On top of page 9 of the Brief, Appellant argues that Uihlein specifically teaches that these particles must not be encapsulated and points to col. 5, lines 31-50 which discloses “In particular, the thickness of erosion-protection coating 14 in the region of blade tip 4 is so small that the particles of hard material in the form of boron nitride particles 7 which are embedded in the tip hardfacing project out of erosion- protection coating 14. In any case, the thin erosion-protection 
However, given that both Uihlein and Guo disclose abrasive coatings on blades for gas turbine engines and given that Guo discloses that the hard coating improves hardness and wear resistance of the blade tip, one of ordinary skill in the art would expect that the hard coating disclosed by Guo would not impair the cutting effect of Uihlein, absent evidence to the contrary, and, thus, including the layer of material of Guo on the abrasive surface of Uihlein, i.e. on erosion-protection coating 14, would not teach away from the claimed invention. Given that the hard coating of Guo improves hardness and wear resistance of the blade tip and conforms to the abrasive surface of Guo, when it is applied on the abrasive surface of Uihlein, the resulting structure of Uihlein in view of Guo would not only still allow the boron particles of Uihlein to project out of erosion-protection coating 14 but also not impair the cutting effect of the particles of hard material.
On bottom of page 9 of the Brief, Appellant argues that Uihlein suffers from the same defect as Schell above. It does not require a coating that completely covers all of the abrasive particles. Uihlein therefore also teaches away from the claimed invention.
However, while it is agreed that Uihlein does not disclose a layer of material as presently claimed which is why the secondary reference of Guo is used, Uihlein does not teach away from the claimed invention. That is, there is nothing in Uihlein that either explicitly or implicitly teaches away from having the protruding particles from being coated with the hard coating of Guo. The layer of material of Guo imparts improved hardness and wear resistance to the blade tip and when combined with Uihlein, the particles of Uihlein can project out of the erosion-protection coating 14 and also be coated to improve hardness and wear resistance.
On bottom of page 9 of the Brief, Appellant also argues that Guo as noted above also teaches away from the claimed invention because it requires that the hard coating 78 have a thickness that is substantially less than the average roughness of the abrasive surface 54.
However, contrary to Appellant’s assertion, this cited portion of Guo is stating that hard coating 78 is thin enough to cover an entire surface of the abrasive surface but not impair the roughness (as shown in Figure 6 of Guo) which does not require the abrasive surface to protrude above the hard coating and would not teach away from the claimed invention. In fact, it is significant to note that this structure is substantially similar to that of the present invention (See Fig. 6 of Guo and Fig. 5 of present specification). Thus, the combination of Uihlein or Schell and Guo would meet the presently claimed invention. 
On top of page 10 of the Brief, Appellant argues that since Uihlein and Schell teach away from the claimed invention, there is no motivation to combine references and the Examiner has not made a prima facie case of obviousness of Uihlein combined with Guo. Appellant states that the arguments made above against the combination of Schell with Guo would apply to Uihlein.
However, similarly as stated above, given that both Guo and Uihlein disclose abrasive coatings on blades for gas turbine engines, given that there is nothing in Uihlein that either explicitly or implicitly teaches away from having protruding particles being coated with a hard coating and given that there is motivation to combine found in Guo itself, it is the Examiner’s position that the combination is proper and a prima facie case of obviousness has been made. 
On bottom of page 10 of the Brief, Appellant argues that the Examiner has not explained with any specific rationale how one of ordinary skill in the art would overlook the teaching away and go ahead with combining the references. Is there some feature in Uihlein or Schell that 
However, for the reasons set forth above, it is the Examiner’s position that neither Uihlein nor Schell teach away from the combination above.  Specifically, each of the combination of Uihlein or Schell with Guo results in the abrasive particles still protruding as required by Uihlein or Schell while providing a layer of material covering the entire surface of the abrasive coating/surface as required by the present claims. Further, it is the Examiner’s position that the teachings of Uihlein or Schell with Guo are not mutually opposed. Requiring the particles to be exposed above the surface does not necessarily mean that the particle must remain uncoated or uncovered. These are not mutually exclusive conditions. For example, the particles of Schell can be exposed above the surface of ceramic layer 14 and also be coated. Given that each of Uihlein, Schell and Guo are both drawn to abrasive coatings on blades for gas turbine engines and given that the coating of Guo specifically maintains abrasive characteristics such as improved hardness and wear resistance, one of ordinary skill in the art would recognize that including such a coating on the abrasive coating of Schell is a desirable characteristic to impart and, therefore, the coating of Guo would not destroy either of Uihlein or Schell’s invention nor teach away from Uihlein or Schell.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787        

/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700


                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.